Exhibit Baytex Energy Trust Press Release August 12, 2008 FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – AUGUST 12, 2008 BAYTEX ENERGY TRUST ANNOUNCES SECOND QUARTER 2008 RESULTS Baytex Energy Trust (TSX: BTE.UN; NYSE: BTE) is pleased to announce its operating and financial results for the three months and six months ended June 30, Highlights · Completed the acquisition of Burmis Energy Inc. on June 4, 2008, adding production and reserves at accretive metrics, further diversifying our product mix and expanding our light oil and natural gas development inventory; · Generated record cash flow of $125.2 million in the quarter, 137% higher than Q2/07 and 23% higher than the previous record set in Q1/08; · Increased monthly distributions for the second time in 2008 to $0.25 per unit commencing with the distribution in respect of June operations, maintaining a second quarter payout ratio of47% before DRIP (37% after DRIP); · Reduced total monetary debt by $22 million to $414 million during the quarter or 0.8 times annualizedQ2/08 cash flow; · Increased our syndicated credit facilities to $485 million, resulting in available undrawn credit facilities of $263 million at June 30, 2008; · Commenced a thermal pilot test at our Seal heavy oil resource play; and · Generated a total market return (1)of 56.5% during the quarter and 86.9% during the first half of the year. (1) total market return unit price appreciation plus cash distributions, assuming distributions are reinvested Three Months Ended Six Months Ended FINANCIAL June 30, 2008 March 31, 2008 June 30, 2007 June 30, 2008 June 30, 2007 ($ thousands, except per unit amounts) Petroleum and natural gas sales 331,851 263,957 156,133 595,808 317,322 Cash flow from operations (1) 125,195 101,570 52,755 226,765 112,406 Per unit- basic 1.42 1.19 0.69 2.61 1.48 - diluted 1.33 1.12 0.65 2.45 1.39 Cash distributions 46,005 38,474 35,815 84,479 69,867 Per unit 0.65 0.56 0.54 1.21 1.08 Net income 34,417 35,848 31,050 70,265 54,833 Per unit- basic 0.39 0.42 0.41 0.81 0.72 - diluted 0.38 0.41 0.39 0.78 0.70 Exploration and development 41,827 51,003 25,628 92,830 70,837 Acquisitions – net of dispositions 178,409 581 239,848 178,990 239,611 Total capital expenditures 220,236 51,584 265,476 271,820 310,448 Long-term notes 179,900 184,967 191,355 179,900 191,355 Bank loan 180,000 198,045 257,977 180,000 257,977 Convertible debentures 11,654 15,041 17,030 11,654 17,030 Working capital deficiency 42,119 37,909 4,798 42,119 4,798 Total monetary debt (2) 413,673 435,962 471,160 413,673 471,160 Page 1 of 30 Baytex Energy Trust Press Release August Three Months Ended Six Months Ended OPERATING June 30, 2008 March 31, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Daily production Light oil & NGL (bbl/d) 6,778 7,330 3,705 7,054 3,595 Heavy oil (bbl/d) 22,905 22,484 21,444 22,695 21,785 Total oil (bbl/d) 29,683 29,814 25,149 29,749 25,380 Natural gas (MMcf/d) 51.0 50.1 49.3 50.5 50.0 Oil equivalent (boe/d @ 6:1) 38,179 38,157 33,372 38,168 33,705 Average prices (before hedging) WTI oil (US$/bbl) 123.98 97.90 65.03 110.94 61.60 Edmonton par oil ($/bbl) 126.29 97.50 72.15 111.90 69.62 BTE light oil & NGL ($/bbl) 109.26 84.91 54.42 96.61 52.81 BTE heavy oil ($/bbl)(3) 78.92 59.65 40.14 69.19 40.15 BTEtotal oil ($/bbl) 85.82 65.66 42.26 75.58 41.95 BTE natural gas ($/Mcf) 9.29 7.42 7.02 8.37 7.23 BTE oil equivalent ($/boe) 79.15 61.16 42.22 70.06 42.30 TRUST UNIT INFORMATION TSX (C$) Unit Price High $ 35.37 $ 23.40 $ 22.92 $ 35.37 $ 22.92 Low $ 22.60 $ 16.30 $ 20.15 $ 16.30 $ 18.83 Close $ 34.79 $ 22.78 $ 21.34 $ 34.79 $ 21.34 Volume traded (thousands) 34,782 25,748 20,544 60,530 42,394 NYSE (US$) Unit Price High $ 34.98 $ 23.34 $ 21.18 $ 34.98 $ 21.18 Low $ 21.90 $ 15.88 $ 17.42 $ 15.88 $ 16.01 Close $ 34.28 $ 22.16 $ 19.99 $ 34.79 $ 19.99 Volume traded (thousands) 4,990 4,786 3,135 9,776 7,315 Units outstanding (thousands) (4) 96,017 88,474 85,914 96,017 85,914 (1) Cash flow from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items (see reconciliation under MD&A).The Trust’s cash flow from operations may not be comparable to other issuers.The Trust considers cash flow from operations a key measure of performance as it demonstrates the Trust’s ability to generate the cash flow necessary to fund future distributions and capital investments. (2) Total monetary debt is a non-GAAP term, and is defined in note 16 to the consolidated financial statements. (3) Heavy oil wellhead prices are net of blending costs. (4) Number of trust units outstanding includes the conversion of exchangeable shares at the respective exchange ratios in effect at the end of the reporting periods. This press release contains certain forward-looking information and statements. We refer you to the end of the Management’s Discussion and Analysis section of this press release for our advisory on forward-looking informationandstatements. Page 2 of 30 Baytex Energy Trust Press Release August Operations Review Exploration and development expenditures totaled $41.8 million for the second quarter of 2008. During this quarter, Baytex participated in the drilling of 32 (30.6 net) wells, resulting in 29 (28.3 net) oil wells, one (1.0 net) gas wells and two (1.3 net) dry holes for a 94% (95.8% net) success rate. Production averaged 38,179 boe/d during the second quarter of 2008 compared to 38,157 boe/d for the first quarter. Second quarter production was reduced as a result of spring breakup and scheduled turnaround activities at several light oil and natural gas facilities, offset by the inclusion of production from the acquisition of Burmis Energy Inc. commencing on June 4, 2008. Current production from the Burmis properties of approximately 3,900 boe/d is ahead of our pre-acquisition expectations. Driven by particularly strong heavy oil prices, drilling in the second quarter was predominantly conducted in the Lloydminster area of southwestern Saskatchewan, where Baytex successfully drilled 27 oil wells.In the second half of 2008, drilling activities will be augmented by continued heavy oil development at Seal and light oil and natural gas drilling, primarily in our central Alberta areas. During the second quarter, we commenced our cyclic steam pilot project at our Seal heavy oil resource play in north central Alberta. We have completed the steam injection and soak phases of the pilot, and are currently in the production phase. We expect to be in a position to discuss the results of this pilot test later in the fall of 2008 when we have sufficient production data for a definitive assessment of the viability of the cyclic steam process. Conventional production at Seal continues to grow, with second quarter production averaging approximately 3,850 bbl/d compared to 2,500 bbl/d in the first quarter of As discussed in our first quarter interim report, we are planning an exploration and development capital program of $170 million for the year, including expenditures relating to properties acquired through the Burmis transaction. We are also projecting our overall production to average approximately 41,000 boe/d in the second half of 2008. Financial Review Cash flow from operations for the second quarter of 2008 was a record $125.2 million, an increase of 137% over the same period one year ago and 23% higher than the previous record generated in the first quarter of 2008. Continued improvement in commodity prices buoyed these results. During the second quarter of 2008, WTI price averaged US$123.98 per barrel, up 27% from the first quarter of 2008. Our corporate wellhead oil price averaged $85.82 per barrel for the quarter, an increase of 31% compared to $65.66 per barrel received in the first quarter of 2008. Natural gas prices also improved significantly, with our wellhead price averaging $9.29 per Mcf for the second quarter of 2008, up 25% from the previous quarter. Canadian heavy oil pricing continues to set all-time high, with western Canadian heavy oil differentials averaging only 18% of WTI in the second quarter, compared to 21% in the first quarter this year and 29% in the second quarter of 2007.
